





Asset Purchase Agreement




1.

Parties. Effective this 20th day of March 2012, the parties to this Asset
Purchase Agreement ("APA" or "Agreement") agree to the terms and conditions set
forth herein. The parties to this agreement are the following:




Buyer: 79th Street Mines, LLC.

John Clinedinst, Managing Member 2510 Warren Street

Cheyenne, Wyoming 82001-3163




Mail Address: 232 Madison Avenue, Suite 204 New York, NY 10016




Seller:  Deer Trail Mining Company, LLC, a Nevada limited liability company and
wholly-owned subsidiary of Unico, Incorporated. ("DTM")

1000 West Deer Trail Road

Marysvale, Utah 84750




Mail Address: c/o Edward E. Winders, 1440 Saint Mary Street

New Orleans, LA 70130




Parent: Unico, Incorporated, an Arizona corporation which currently owns all of
the outstanding equity interests in Seller and in Silver Bell Mining Company,
Inc., a Utah corporation ("Silver Bell")




Mail Address: c/o Edward E. Winders, 1440 Saint Mary Street

New Orleans, LA 70130




2.

DTM Bridge Loan. On or before March 30, 2012, Buyer shall lend Seller $2,323,489
on a senior secured basis (the "DTM Bridge Loan"). The DTM Bridge Loan shall be
secured by a first lien secured interest in all of Seller's Assets as defined in
paragraph 3. Below and shall have a two (2) year maturity, at which point in
time both principal and interest shall be paid in full. The loan shall bear
interest at a per annum rate equal to the sum of one-year LIBOR (as of the close
of business on the day on which the DTM Bridge Loan is funded) plus one-half
percent (0.5%) per annum or any portion thereof, which interest shall accrue
during the first year and after the first year shall be payable in cash on a
monthly basis in arrears. The DTM Bridge Loan shall also have such other terms
and conditions as set forth in Schedules H, I and J attached hereto. The DTM
Bridge Loan and any accrued interest thereon shall be extinguished upon the
consummation of the DTM Asset Purchase as described below. The proceeds from the
DTM Bridge Loan shall be used by DTM as follows: (i) first, to repay all
outstanding liens, debts and other monetary encumbrances of Seller as set forth
in the title report from Provoland Title Company as set forth on Schedule "D";
(ii) second, to pay the











--------------------------------------------------------------------------------







remaining proceeds to those payees as set forth in Schedule "G" attached hereto.
As part of the consideration for providing Seller with the DTM Bridge Loan,
Buyer shall also receive for no additional payment all of Parent's equity
interest in Silver Bell.




3. Asset Purchase Price and Terms.




a.

On or before April 16, 2012 ("Closing Date" or "DTM Asset Purchase Closing
Date"), Buyer shall purchase from, and pay to, DTM for all of its assets as
described in paragraph 3.e. below (the "Assets") for the following
consideration: (i) the sum of $7,676,511 cash; and (ii) a redemption and
extinguishment of the DTM Bridge Loan (including accrued interest) without any
consideration paid to Buyer (collectively, the "Asset Purchase" or the "DTM
Asset Purchase Closing"),




b.

If for any reason Buyer does not complete the Asset Purchase on or before April
16, 2012, then Seller shall have the unilateral right to cancel this Agreement
upon three days written notice to Buyer. In the event of such termination, Buyer
shall (i) retain the DTM Bridge Loan and its equity interest in Silver Bell; and
(ii) have no right, title or interest in the Assets other than as set forth in
the DTM Bridge Loan.




c.

Buyer and Seller agree that Provoland Title Company shall be the escrow company
for the Asset Purchase.




d.

In connection with the Asset Purchase and Seller's receipt of the consideration
described in paragraph 3.a, above, Seller will convey and transfer the Assets to
Buyer, together with any other documents or consents required to evidence that
Buyer is the owner of the Assets.




e.

The "Assets" being sold to Buyer are defined as: (i) all of DTM's assets free
and clear of all liens and encumbrances except as noted herein, including all
patented and unpatented mining claims and real property (as described in
Schedule "A" attached hereto), mine and mill facilities and equipment (as
described in Schedules "A" and "B"), laboratory equipment and machinery (as
described in Schedule "C"), water rights (as described in Schedule "A" under
Real Property) and all other assets, tangible and intangible (the "Property");
and (ii) all studies, reports, maps, data, appraisals or other information
regarding the geology of DTM's patented and unpatented mining claims which is in
the possession of the Seller or Parent.




f. Concurrent with the Asset Purchase and through the escrow company, Buyer
shall pay a brokerage fee of $600,000 to Buyer’s brokers. Buyer shall defend,
indemnify and hold Seller and Parent harmless from any claims made by such
brokers. The payment to such brokers by Buyer is wholly Buyer's responsibility
and is exclusive of, and shall not reduce, any amounts or consideration paid to
Seller.

g. By the Closing Date, Seller will have complied with its obligations to Crown
Mines, L.L.C. pursuant to the Right of First Refusal ("ROFR") held by Crown
Mines, as set forth in the agreement between Seller and Crown Mines dated May
31, 2007.











--------------------------------------------------------------------------------







4.

Closing Date and Closing Conditions. The closing dates of the various
transactions contemplated herein are more specifically set forth in paragraphs 2
and 3 above. Buyer acknowledges and agrees that possession of the Assets by
Buyer will occur only after the Asset Purchase is completed.




5.

Termination Provisions. If Buyer does not pay Seller the amounts described in
paragraphs 2 and 3 and on or before the times set forth therein, Seller may
terminate this APA without any obligation to Buyer. Buyer may for any reason,
with three days advance written notice to Seller and prior to the Closing Date,
terminate its obligations with respect to the Asset Purchase. In the event of
termination of this APA, Buyer and Seller will have no further liability or
obligation to each other.




6.

Parent and Seller Representations. Parent represents that it owns all of the
outstanding equity interest in Silver Bell and that it will (or will cause
Silver Bell to) quitclaim in favor of Buyer any mining claims which Silver Bell
may have, if any at all, in such claims; provided however Buyer acknowledges
that Parent has not made any representations or warranties to Buyer regarding
the extent of any such claims; and further provided that Parent shall not be
obligated to incur any liabilities, costs, fees or expenses whatsoever in
connection with such claims. Seller and Parent each represents that Parent owns
all of the outstanding membership interests in Seller. Seller represents there
are no material adverse conditions to the title to or permitting of the Property
which would materially impair the Buyers' ability to use the Property and
operate the mine, and which includes but is not limited to access, water
permits, mining permits, environmental concerns, legal conditions or third party
claims to include any conditions of employment, injury, personal or company
liability that may affect the property, claims or permits in any adverse way and
to that end holds Buyer harmless for any such claims occurring prior to the DTM
Asset Purchase Closing Date. Any operating debt, notes, liens or encumbrances of
Seller shall be satisfied upon receipt of final payment by the Seller for
amounts noted in paragraph 3 b. herein, and the property purchased hereunder
shall be transferred to Buyer free and clear of any encumbrance on the DTM Asset
Purchase Closing Date, except as noted herein. Such agreement survives closing.




a. Seller represents that there is a mining royalty on raw value payable to
Crown Mining of 5% on gold and 3% on all other minerals realized as set forth in
the agreement between Seller and Crown Mines dated May 31, 2007.




7.

Survival of Parent's and Seller's Representations. All the representations and
warranties made by Parent and Seller in paragraphs 6 and 14 herein or in any
agreement, certificate or other document delivered by Parent or Seller or given
by Parent or Seller pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the completion of the transactions contemplated
herein and, notwithstanding such completion and any investigations made by or on
behalf of the Purchaser, such covenants, representations and warranties shall
continue in full force and effect for a period of twelve (12) months following
the DTM Asset Purchase Closing Date, after which period Parent and Seller shall
be released from their respective obligations and liabilities hereunder,
including pursuant to paragraph 6 and 13, except as required by law.











--------------------------------------------------------------------------------







8.

No Waiver Relating to Claims for Fraud. The liability of any party under this
paragraph shall be in addition to, and not exclusive of any other liability that
such party may have at law or equity based on such party's fraudulent acts or
omissions. None of the provisions set forth in this Agreement shall be deemed a
waiver by any party to this Agreement of any right or remedy which such party
may have at law or equity based on any other party's fraudulent acts or
omissions, nor shall any such provisions limit, or be deemed to limit (i) the
amounts of recovery sought or awarded in any such claim for fraud; (ii) the time
period during which a claim for fraud may be brought; or (iii) the recourse
which any such party may seek against another party with respect to a claim for
fraud; provided, that with respect to such rights and remedies at law or equity,
the parties further acknowledge and agree that none of the provisions of this
paragraph 8 shall be deemed a waiver of any defenses which may be available in
respect of actions or claims for fraud, including but not limited to, defenses
of statutes of limitations or limitations of damages.



9.

Property Taxes and Adjustments. The current year's property taxes will be
prorated as of the DTM Asset Purchase Closing Date. Taxes for prior years and
roll back taxes, if any, will be paid by Seller. Any special tax or other
assessments accruing prior to the date of this contract shall be paid by Seller.



10.

Bill of Sale. Before the DTM Asset Purchase Closing, Seller will deliver to the
escrow company a Bill of Sale which has been approved and reviewed by Buyer for
all of the Assets that constitute personal property which are being sold to
Buyer, together with proper documentation as to mineral claims, water rights and
permits and all equipment and improvements to the property as listed on the
schedules attached hereto.



11.

Title Assurance & Insurance. Seller agrees to furnish Buyer on the DTM Asset
Purchase Closing Date, an Affidavit from Seller that the Claims are free from
all encumbrances other than the royalty agreement in favor of Crown Mines as set
forth in the agreement between Seller and Crown Mines dated May 31, 2007. Seller
further represents that the interests both real and personal as well as license
and permits included herein have not been utilized for guarantee or pledge by
Seller for any other purpose. This is further subject to Buyer obtaining proper
title insurance from Old Republic National Title Insurance Company as it is
applicable to the various parts of the transaction as may be deemed requisite to
close,



12.

Mining Permit. Seller has been issued a Large Scale Mining Permit by the State
of Utah, Department of Natural Resources (as shown in Schedule "E"). At the DTM
Asset Purchase Closing, such permit will be in full force and effect and Seller
will not be in material violation of any term or provision or requirement of
such permit.



13.

Condition of Premises. Buyer acknowledges and agrees that, in reference to the
physical condition of the Property, it is purchasing the Property in its "As-Is"
condition without expressed or implied warranties of any kind except as
described herein. Seller acknowledges and agrees that, in reference to the
physical condition of the Property, Seller agrees to: (a) disclose in writing to
Buyer defects in the Property known to Seller that materially affect the value
of the Property that cannot be discovered by a reasonable inspection by an
ordinary











--------------------------------------------------------------------------------







prudent Buyer; and (b) carefully review, complete, and provide to Buyer a
written Seller Property Condition Disclosure (Land) statement (a draft of which
is attached hereto as Schedule F which shall be updated prior to the DTM Asset
Purchase Closing). Seller hereby represents and warrants that to the best of its
knowledge: (a) as of the DTM Asset Purchase Closing Date there will be no
undisclosed environmental hazards on the Property, (b) hazardous materials that
exist on the Property have been handled and stored in accordance with applicable
environmental laws and regulations, and (b) all material licenses and regulatory
approvals will be in place as of the DTM Asset Purchase Closing Date.



14.

Inspections. This Agreement is subject to satisfactory reports, at Buyer's sole
discretion, by inspectors chosen by Buyer. Seller to give full access to the
Property. The following inspections may be required by Buyer at Buyer's expense
prior to the DTM Asset Purchase Closing Date:




-Regulatory

-Geological and Engineering Records

-Appraisal

-Title/Survey

-Records

-Any additional requirements of Buyer




15.

Risk of Loss. The risk of hazard or casualty loss of damage to the Property
shall be born by Seller until transfer of title except to the extent of losses
that are directly or indirectly the result of Seller's inspection of the
Property. Seller agrees to use its best efforts to maintain property in good
repair prior to the DTM Asset Purchase Closing Date.




16.

Prorating. Standard pro-rations to be performed at the DTM Asset Purchase
Closing Date in cash.




17.

Access. Seller will grant Buyer full access to the facilities as well as all of
Seller's books and records.




18.

Assignment by Purchaser. This Agreement may be assigned by Buyer to a
single/special purpose entity affiliated with Buyer, without the prior written
consent of all of the parties hereto.




19.

Written Amendments. No alteration, amendment, modification or interpretation of
this Agreement or any provision of this Agreement shall be valid and binding
upon the parties hereto unless such alteration, amendment, modification or
interpretation is in written form executed by all of the parties to this
Agreement.




20.

Notices. All notices, demands or other communications required or permitted to
be given or made hereunder shall be in writing. The addresses of the parties for
purposes of this Agreement are:











--------------------------------------------------------------------------------










(i)

If to Seller or Parent: Edward E. Winders




Chairman of the Board, UNICO, Inc. 1440 Saint Mary Street

  New Orleans, LA 70130

  Tel. (518) 469-6484




Seller's and Parent's Attorney:

Robert Wilkinson, Esq. 136 East South Temple Suite 2400

Salt Lake City, UT 84111 Tel. (801) 533-9645




(ii) If to Buyer:

79th Street Mines, LLC.

John Clinedinst, Managing Member 232 Madison Ave. Suite 204

New York, New York, 10016




Buyer's Attorney:

Kathleen Niew, Esq. The Niew Group

1000 Jorie Blvd. Suite 206 Oak Park, IL 60523




21. Further Documentation. Each party undertakes to execute and deliver to the
other party
whatever documents that may be required to better carry out the intent of this
Agreement.




22.

Jurisdiction. This Agreement shall be construed and interpreted in accordance
with the laws of Utah whose courts shall have sole jurisdiction therein. Each
party hereby agrees to the jurisdiction of the courts of State of Utah, USA.




23.

Board Approval. This Agreement and the obligations of Seller and Buyer hereunder
are subject to approval of this Agreement by the Board of Directors of Parent.




(signature page to follow)











--------------------------------------------------------------------------------







IN WITNESS WHEREOF: the parties hereto have caused this agreement to be executed
by their respective duly authorized representatives as of the dates indicated
below;







Buyer: 79th Street Mines, LLC.




By:  /s/ John M. Clinedinst_______

  John M. Clinedinst, Manager







Seller: Deer Trail Mining Company, LLC




By:

_/s/ Mark A. Lopez_________

Name:  Mark A. Lopez

Title:  Manager







Seller Parent Company: Unico, Incorporated




By:

/s/ Edward E. Winders______

Name: Edward E. Winders

Title: Chairman of the Board of Directors




SEC/1097












